ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_02_EN.txt. 190

DISSENTING OPINION OF JUDGE SCHWEBEL

I have voted in favour of the Court’s rejection of the United States
request to dismiss Nicaragua’s case on jurisdictional grounds. I have sup-
ported the Court’s indication of three provisional measures, namely :

— the United States should not restrict access to and from Nicaraguan
ports, particularly by mine-laying ;

— the United States and Nicaragua should each ensure that no action
is taken which might aggravate or extend the dispute before the
Court ;

— the United States and Nicaragua should each ensure that no action is
taken which might prejudice the rights of the other in implementing
whatever decision the Court may render.

I emphatically dissent, however, from a fourth provisional measure
which appears as operative paragraph B 2 of the Court’s Order. That
paragraph provides that :

“The right to sovereignty and to political independence possessed
by the Republic of Nicaragua, like any other State of the region or of
the world, should be fully respected and should not in any way be
jeopardized by any military or paramilitary activities which are pro-
hibited by the principles of international law...”

In my view, that paragraph’s emphasis upon the rights of Nicaragua — in a
case in which Nicaragua itself is charged with violating the territorial
integrity and political independence of its neighbours — is unwarranted.
Worse than that, it is incompatible with the principles of equality of States
and of collective security which are paramount in contemporary interna-
tional law and which the Court, as the principal judicial organ of the
United Nations, is bound to uphold.

I. THE ORDER’S FAILURE TO ENJOIN ALLEGED NICARAGUAN
VIOLATIONS OF INTERNATIONAL LAW

A. Considerations of Fact

In its Application instituting proceedings, Nicaragua has made grave
charges against the United States, essentially that the United States :

25
191 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

“is using military force against Nicaragua and intervening in Nica-
ragua’s internal affairs, in violation of Nicaragua’s sovereignty, ter-
ritorial integrity and political independence and of the most funda-
mental and universally accepted principles of international law”.

In particular, Nicaragua charges that the United States has created,
trained, financed, supplied and directed an “army” of “mercenaries”
who are attacking human and economic targets inside Nicaragua.

The United States has met Nicaragua’s Application and its accom-
panying request for the indication of provisional measures by challenging
the jurisdiction of the Court. Its Agent stated that in view of the absence
of jurisdiction, the United States would not debate the facts alleged by
Nicaragua, though he emphasized that the United States “has admitted no
factual allegations of Nicaragua whatsoever’. Nevertheless, in the course of
the oral proceedings, and in exhibits submitted by the United States,
charges were advanced by the United States against Nicaragua of a gravity
no less profound than the charges of Nicaragua against the United States.
Moreover, the United States placed on record such charges made not only
by the United States, but by the Governments of Costa Rica, El Salvador
and Honduras. Furthermore, the extensive exhibits submitted by Nicara-
gua in support of its Application and request contain, at multiple points,
recitations of substantially the same charges against Nicaragua by the
United States and other sources.

A few illustrations from the exposition of United States counsel will
make the position clear. Quoting “one of the documents upon which
Nicaragua has relied in protesting its innocence”, the United States Agent
read out the following passage from the Report of the United States House
of Representatives Permanent Select Committee on Intelligence of 13 May
1983 which is found in Nicaraguan Exhibit X, tab 1:

“{Clontrary to the repeated denials of Nicaraguan officials, that
country is thoroughly involved in supporting the Salvadoran insur-
gency... It is not popular support that sustains the insurgents...
[Tlhis insurgency depends for its life-blood — arms, ammunition,
financing, logistics and command-and-control facilities — upon Nica-
ragua and Cuba. This Nicaraguan-Cuban contribution to the Salva-
doran insurgency is longstanding . .. It has provided — by land, sea
and air — the great bulk of the military equipment and support received
by the insurgents.”

United States counsel also maintained :

“The new Government of Nicaragua... departed from its early
promise of rebuilding its own society on a pluralistic and democratic
basis. It turned instead to an increasingly authoritarian internal pol-
icy. It initiated a massive build-up of its military forces unprecedented
in the region...

26
192 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCH WEBEL)

Nicaragua also became deeply involved in insurgencies in neigh-
bouring countries, in furtherance of its ‘active promotion for “revo-
lution without frontiers” throughout Central America’. This quota-
tion is found in Nicaragua’s Exhibit V, tab 10, at pages 5 to 6.

The results have been a tragedy for all of Central America...

Although Nicaragua’s greatest efforts have gone towards support-
ing Salvadoran guerrillas, it has also promoted guerrilla violence in
other Central American countries. Costa Rica, Honduras and Gua-
temala have all been affected.

At the same time, Nicaragua’s armed forces have conducted open
armed attacks across its borders. Honduras has repeatedly protested
armed incursions into its territory and waters, which have resulted ina
loss of Honduran lives and destruction of property. Costa Rica has
protested Nicaraguan military incursions, shelling of its border posts
and seizures of fishing vessels within Costa Rican waters ...

As Nicaraguan support of such activities increased, Nicaragua’s
neighbours turned to the United States for security assistance. At
the same time, the threat posed by Nicaragua to the other Central
American countries has also resulted in increased co-operation
among those countries in collective self-defence measures.

Nicaragua itself has not been immune from the violence spreading
throughout the region. The failure to date of the Government of
Nicaragua to fulfil the early promises of pluralism, democracy and
justice has led to the growth of political opposition in Nicaragua. That
Government has been accused by its own former collaborators of
betraying the promises of the revolution...

In response to these policies, many Nicaraguans, including leaders
of the 1979 revolution and former high-ranking members of the
Sandinista Government itself, have since 1980 gone into armed oppo-
sition to achieve the original goals of the revolution...

Nicaragua has accused other nations of instigating and supporting
the opposition movements within its own territory. But just as it
cannot be argued that violence in El Salvador or other neighbouring
countries is exclusively the result of Nicaraguan and Cuban aggres-
sion, Nicaragua’s Government cannot pretend that its armed oppo-
sition is solely a creature of outside forces.”

Apparently by way of pre-empting such accusations, counsel for Nica-
ragua filed an affidavit, subscribed and sworn to by Miguel d’Escoto

27
193 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

Brockmann, Foreign Minister of the Republic of Nicaragua, which was
expounded in Court in some detail. It declares :

“I am aware of the allegations made by the Government of the
United States that my Government is sending arms, ammunition,
communications equipment and medical supplies to rebels conduct-
ing a civil war against the Government of El Salvador. Such allega-
tions are false, and constitute nothing more than a pretext for the U.S.
to continue its unlawful military and paramilitary activities against
Nicaragua intended to overthrow my Government. In truth, my
Government is not engaged, and has not been engaged, in the pro-
vision of arms or other supplies to either of the factions engaged in the
civil war in El Salvador.”

The affidavit further submits that, in respect of “the false accusations that
the Government of the United States has made against Nicaragua” in
respect of unlawful arms trafficking in Central America :

“It is interesting that only the Government of the United States
makes these allegations, and not the Government of El Salvador,
which is the supposed victim of the alleged arms trafficking. Full
diplomatic relations exist between Nicaragua and E] Salvador. Yet, El
Salvador has never — not once — lodged a protest with my Govern-
ment accusing it of complicity in or-responsibility for any traffic in
arms or other military supplies to rebel groups in that country.”

The accuracy of the Foreign Minister’s affidavit of 21 April 1984 may be
measured against a statement made on 10 November 1983 in the General
Assembly of the United Nations by the representative of El Salvador :

“We know that Central America is now a region in turmoil, and
hence we have acted with the most scrupulous respect for the principle
of non-intervention in the affairs of our neighbours. Nicaragua, on the
contrary, has followed an interventionist policy, and the accumula-
tion of evidence singles out the Government of Nicaragua as the
primary factor in the instability of Central America.

Thus my country has been the victim, among other warlike and
hostile acts, of a continuing traffic in weapons, with Nicaragua as the
last link in the chain. From there orders are sent to armed groups of
the extreme left operating in El Salvador. These groups have their
headquarters in Nicaragua and logistic support is channelled through
them.” (A/38/PV.49, p. 17.)

28
194. MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

B. Considerations of Law

In the current phase of the proceedings, which are concerned solely with
the indication of provisional measures to preserve the respective rights of
either Party, the Court is in no position to weigh or resolve these conflicting
factual allegations. Yet what conclusion does the Court draw for its indi-
cation of provisional measures ? In its operative paragraph B 2, it calls for
full respect of the right to sovereignty and political independence of
Nicaragua, a right which, “like any other State of the region or of the
world”, Nicaragua possesses. Thus the Court, to its credit, does not over-
look entirely the rights of States other than Nicaragua. Nevertheless, it can
hardly be said to give the express emphasis to the rights of Costa Rica, El
Salvador and Honduras which it gives to those of Nicaragua, and
designedly so.

It may be assumed that the Court does not mean to deny the undeniable,
namely, that the preservation of the lives and property of inhabitants of El
Salvador, Honduras and Costa Rica is just as urgent and just as precious as
the preservation of the lives and property of the inhabitants of Nicaragua.
It may equally be presumed that the Court places on the same plane the
lives of United States citizens who may be present in El Salvador, Hon-
duras and Costa Rica on mission in pursuance of the support of the
Government of the United States for the Governments of those countries
as the lives of citizens of Cuba or the Soviet Union who may be present in
Nicaragua on mission in pursuance of support which those two States
extend to the Nicaraguan Government.

Rather, the unwillingness of the Court to apply the principles of inter-
national law which operative paragraph B 2 of its Order recalls against as
well as in favour of Nicaragua, its unwillingness to apply those principles
equally and expressly in favour of El Salvador, Honduras and Costa Rica,
must stem from the fact that those three States are not parties to the case
before the Court. Presumably, the Court does not apply these principles in
favour of the United States, which is a Party to the case, because it is not the
object of military and paramilitary activities of Nicaragua — a presump-
tion, however, which may not wholly accord with the facts, in so far as it
may be true that alleged Nicaraguan support of subversion of its neigh-
bours affects United States advisers on mission in those neighbouring
countries.

It is precisely this preoccupation of the Court on such grounds with the
rights of Nicaragua alone which is so objectionable, as a matter of law, as a
matter of equity, and as a matter of the place of the Court as the principal
judicial organ of the United Nations.

It should initially be recalled that it is indisputable that the Court is
empowered to issue measures of interim protection which apply to an
applicant no less than a respondent State. This is true even where — as in
this case — the respondent State does not request that provisional measures
be directed towards the applicant. Thus Article 41 of the Statute of the
Court provides that the Court shall have the power to indicate, if it

29
195  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

considers that circumstances so require, any provisional measures which
ought to be taken “to preserve the respective rights of either party”. Article
75, paragraph 2, of the Rules of Court provides that :

“When a request for provisional measures has been made, the
Court may indicate measures that are in whole or in part other than
those requested, or that ought to be taken or complied with by the
party which has itself made the request.”

The Court exercised precisely such a power in the Anglo-Iranian Oil Co.
case, issuing a balanced Order directed to both Iran and the United
Kingdom. It justified its so doing in these terms :

“Whereas the object of interim measures of protection provided for
in the Statute is to preserve the respective rights of the Parties pending
the decision of the Court, and whereas from the general terms of
Article 41 of the Statute and from the power recognized by... the
Rules of Court, to indicate interim measures of protection proprio
motu, it follows that the Court must be concerned to preserve by such
measures the rights which may be subsequently adjudged by the Court
to belong either to the Applicant or to the Respondent.” (C.J.
Reports 1951, p. 93.)

The Court exercised a like even-handed authority in its indication of
provisional measures in the Fisheries Jurisdiction case (United Kingdom v.
Iceland) (I.C.J. Reports 1972, pp. 12, 16, 17-18), and in the companion
Fisheries Jurisdiction case (Federal Republic of Germany v. Iceland) (ibid,
pp. 30, 34-36). In all three cases, the Court took care to preserve the rights
of the defendant State, even though, in all three cases, the defendant was
not even represented at the Court’s hearings on the requests for indication
of provisional measures.

Nevertheless, Article 41 provides for provisional measures to preserve
the rights of “either party”. Does that debar provisional measures in this
case which are directed not against Nicaragua’s alleged acts prejudicial to
the rights of the United States but to the rights of third parties, namely,
Costa Rica, El Salvador and Honduras ? A reasonable construction of
Article 41 appears to exclude the rights of third States which have not
intervened as parties to the case. However, such a conclusion, on the facts
of the case now before the Court, would be quite beside the point.

For the point is that the rights of the United States are at issue in this
case — not simply the rights of the United States as defendant, but the
rights it may affirmatively assert against Nicaragua. And those rights are
by no means limited to such assaults on the persons or property of citizens
of the United States as alleged Nicaraguan activities may directly or
indirectly entail. Rather, the rights of the United States which are central to
this case are the rights of all States which are central to modern interna-
tional law and life : those that spring from “the most fundamental and

30
196 MILITARY AND PARAMILITARY ACTIVITIES (DIss. OP. SCHWEBEL)

universally accepted principles of international law” invoked by Nicara-
gua in its Application. These fundamental rights of a State to live in peace,
free of the threat or use of force against its territorial integrity or political
independence, are rights of every State, erga omnes. They do not depend
upon narrow considerations of privity to a dispute before the Court. They
depend upon the broad considerations of collective security.

At the outset of the oral argument, the Agent of Nicaragua made what he
described as another “evident observation”, namely that the United States
claim that the indication of interim measures could irreparably prejudice
the interests of a number of States put in issue “the right of the United
States to speak on behalf of other countries”. “What right”, he asked,
“does the United States have to act as guardian of these countries before
the Court ?”

That question evidences a profound misunderstanding of the very prin-
ciples of international law which Nicaragua has invoked. For if the concept
of collective security has any meaning, if the essentials of the Charter of the
United Nations are to be sustained, then every State is indeed the guardian
of the security of every other State. The Charter speaks of the Peoples of
the United Nations uniting their strength “to maintain international peace
and security” and of ensuring, “by the acceptance of principles and the
institution of methods, that armed force shall not be used, save in the
common interest”. The Charter’s primary purpose is :

“To maintain international peace and security, and to that end : to
take effective collective measures for the prevention and removal of
threats to the peace, and for the suppression of acts of aggres-
sion...”

Under Article 2, paragraph 4, all Members shall refrain in their interna-
tional relations from the threat or use of force against the territorial
integrity or political independence “of any State”. Under Article 51, “the
inherent right of individual or collective self-defence” is preserved. These
bedrock principles of modern international law are not particular, bilateral
rules running between two States, in whose observance and realization
third States have no legal interest. On the contrary, they are general,
universal norms which, when prejudiced, impair the security of third States
as well. Not only does every State have a legal interest in the observance of
the principles of collective security ; it is one of the most important legal
interests which any State can have.

In its Judgment of 18 July 1966 in the South West Africa cases, the Court
— by the President’s casting vote, the votes being equally divided —
declined to allow

31
197

MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

“the equivalent of an ‘actio popularis’, or right resident in any member
of a community to take legal action in vindication of a public inter-
est... a right of this kind . .. is not known to international law as it
stands at present...” (South West Africa, Second Phase, Judgment,
I CJ. Reports 1966, p. 47).

But that holding was rapidly and decisively displaced by the Court’s
Judgment in Barcelona Traction, where the Court — with only one dis-
senting vote — held :

“33. When a State admits into its territory foreign investments or
foreign nationals, whether natural or juristic persons, it is bound to
extend to them the protection of the law and assumes obligations
concerning the treatment to be afforded them. These obligations,
however, are neither absolute nor unqualified. In particular, an essen-
tial distinction should be drawn between the obligations of a State
towards the international community as a whole, and those arising
vis-a-vis another State in the field of diplomatic protection. By their
very nature the former are the concern of all States. In view of the
importance of the rights involved, all States can be held to have a legal
interest in their protection ; they are obligations erga omnes.

34. Such obligations derive, for example, in contemporary inter-
national law, from the outlawing of acts of aggression . . .” (Barcelona
Traction, Light and Power Company, Limited, Judgment, I C.J. Reports
1970, p. 32.)

In acommentary of characteristic cogency on this landmark holding, the
then Profesor Roberto Ago wrote :

32

“it seems unquestionable that, by making such affirmations, the
Court sought to draw a fundamental distinction with regard to inter-
national obligations . . . it implicitly recognized that that distinction
should influence the determination of subjects entitled to invoke State
responsibility. In the Court’s view, there are in fact a number, albeit
limited, of international obligations which, by reason of their impor-
tance to the international community as a whole, are — unlike the
others — obligations in respect of which all States have a legal interest.
It follows, the Court held, that the responsibility flowing from the
breach of those obligations is entailed not only with regard to the State
that has been the direct victim of the breach (e.g., a State which has
suffered an act of aggression in its territory) ; it is also entailed with
regard to all the other members of the international community.
Every State, even if it is not immediately and directly affected by the
breach, should therefore be considered justified in invoking the
responsibility of the State committing the internationally wrongful
act.” (Fifth report on State responsibility, by Mr. Roberto Ago, Spe-
198  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

cial Rapporteur, Yearbook of the International Law Commission 1976,
Vol. II, Part One, p. 29.)

Professor Ago then proceeded to set out an impressive body of doctrine, of
State practice, and of the literature of international law, in support of the
Court’s holding in Barcelona Traction and of his analysis of the thrust of
that holding (ibid, pp. 28-54). He tightly ties the Court’s holding to the
principles of the United Nations Charter, particularly those found in
Article 2, paragraph 3, Article 2, paragraph 4, and in Chapter VIL.

It follows from the Court’s holding in Barcelona Traction that the basic
tenets of modern international law which it articulates govern — or should
govern — the Court’s Order in this case. The United States has, in the
specific term of Barcelona Traction, “a legal interest” in the performance
by Nicaragua of its fundamental international obligations ; to use Ago’s
words, “even if it is not immediately and directly affected” by the breaches
of international law which it attributes to Nicaragua, the United States
“should therefore be considered justified in invoking the responsibility” of
Nicaragua as the State which, the United States maintains, is at root
responsible for the internationally wrongful acts which are at issue in this
case. The United States should be considered justified in doing so before
this Court not because it can speak for Costa Rica, Honduras and El
Salvador but because the alleged violation by Nicaragua of their security is
a violation of the security of the United States.

Considerations of equity reinforce these conclusions of law. As Judge
Hudson wrote of the equitable principles of international law in his indi-
vidual opinion in the case of Diversion of Water from the River Meuse
(P.C.LJS., Series A/B, No. 70, p. 77):

“It would seem to be an important principle of equity that where
two parties have assumed an identical or reciprocal obligation, one
party which is engaged in a continuing non-performance of that
obligation should not be permitted to take advantage of a similar
non-performance of that obligation by the other party... ‘He who
seeks equity must do equity.’ ”

He who seeks equity must come to Court — as it is laid down in the
governing maxim of equity in the common law — with clean hands. Can it
be said, even on the most provisional evaluation of the facts, that it is clear
that Nicaragua’s hands are so clean that the injunctions of operative
paragraph B2 of the Court’s Order should not be directed to it as
well ?

Now it may be asked, if I take this position as to operative paragraph B 2
of the Court’s Order, why do I not take it in respect of operative paragraph

33
199 = MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

B1, which concerns port access and mine-laying and is directed to the
United States alone ?

The essential reason is that the United States has placed before the
Court no allegations that Nicaragua has laid mines in the waters or ports of
other States. It has drawn to the Court’s attention a diplomatic protest by
the Government of the Republic of Honduras of attacks by Nicaraguan
patrol boats on unarmed, civilian-operated fishing boats. (See the note
from the Foreign Minister of Honduras to the Foreign Minister of Nica-
ragua of 15 April 1983 which is reproduced at United States Exhibit IV, tab
B.) It has drawn to the Court’s attention a diplomatic protest by Honduras
of the mining of roads in Honduras “by the Sandinista forces . . . with the
perverse intent to cause this type of indiscriminate bloody act in open
violation of the territorial integrity of Honduras” — an act which caused
the death of United States journalists Dial Torgerson and Richard Ernest
Cross, and injuries to a Honduran citizen, Francisco Edas Rodriguez. (See
the note from the Foreign Minister of Honduras to the Foreign Minister of
Nicaragua of 30 June 1983 which is reproduced at United States Exhibit
IV, tab C. See, also, the protest dated 8 July 1983 alleging further acts of
mining of Honduran roads and other “hostile acts of the Government of
Nicaragua”, ibid.) It has charged that Nicaragua has seized fishing vessels
within Costa Rican waters (see the quotation above from the oral argument
of United States counsel to the Court). But the United States has not
submitted to the Court charges that Nicaragua has mined the waters and
ports of neighbouring States.

It should, however, be observed that Nicaragua has introduced into
evidence a newspaper account of an address by the United States Perma-
nent Representative to the United Nations, Ambassador Jeane J. Kirk-
patrick, to the American Society of International Law of 12 April 1984
(Nicaraguan Exhibit IV, No. 2). While that newspaper summary does not
advert to the point, the text of Ambassador Kirkpatrick’s address states
that, on 23 March 1984, a member of the ruling Nicaraguan directorate
warned the President of Costa Rica “that other Central American ports
might be mined by insurgent groups acting in solidarity with Nicaragua”.
But in the circumstance in which no such allegation has been made before
the Court, I do not feel entitled to weigh it in appraising provisions of the
Court’s Order.

II. THE JURISDICTION OF THE COURT TO INDICATE PROVISIONAL
MEASURES

The United States concentrated on advancing a battery of arguments
designed to demonstrate that the Court lacks jurisdiction in this case, on
the merits and in respect of the indication of provisional measures. While
the Court has reserved to the next phase of the proceedings the questions of

34
200 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

the jurisdiction of the Court to entertain the dispute and the admissibility
of Nicaragua’s Application, and while no definitive views can be expressed
on jurisdictional questions at this stage, I think it right to give some
indication of why I have joined the Court in voting to reject the United
States request to remove the case from the Court’s list.

Among the arguments made by the United States, two were most stre-
nuously and ably advanced. The first turned on the failure of Nicaragua to
ratify the Protocol of Signature of the Statute of the Permanent Court of
International Justice. The second turned on the terms of the United States
adherence of 26 August 1946 to the Court’s compulsory jurisdiction, under
the Optional Clause, which the United States purports to have altered on
6 April 1984, and to the terms of the Nicaraguan acceptance of the Court’s
compulsory jurisdiction should that acceptance be deemed to be in
force.

A. Nicaragua’s Failure to Ratify the Statute of the Permanent Court of
International Justice

Nicaragua’s Application instituting proceedings in this case bases the
jurisdiction of the Court on the contentions of a single sentence : “Both the
United States and Nicaragua have accepted the compulsory jurisdiction of
the Court under Article 36 of the Statute of the Court.” Nicaragua has
never made a declaration under Article 36, paragraph 2, of the present
Court’s Statute. In the oral proceedings, Nicaragua invoked submissions to
the Court’s jurisdiction on the part of the United States under Article 36,
paragraph 2, and on the part of Nicaragua under Article 36, paragraph 5.
That latter provision specifies :

“Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, to be accep-
tances of the compulsory jurisdiction of the International Court of
Justice for the period which they still have to run and in accordance
with their terms.”

Nicaragua maintains that it deposited such a declaration under Article 36
of the Statute of the Permanent Court of International Justice in 1929
which is “still in force”.

However, the United States maintains that the Nicaraguan declaration
of 1929 never came into force, for the reason that it could do so only if
Nicaragua’s adherence to the Statute of the Permanent Court had come’
into force, either before or after the deposit of the Nicaraguan declaration
of 1929. The United States contends that, while Nicaragua signed the
Protocol of Signature of the Statute, it failed to ratify it by failing to deposit
with the Secretary-General of the League of Nations its instrument of
ratification.

35
201  MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

The details of these conflicting contentions should be reserved to the
next phase of the proceedings. Suffice it to say that it appears to be beyond
doubt that Nicaragua did not complete ratification of the P.C.I.J. Statute
and that, in consequence, it was officially treated by the Permanent Court
and by the League of Nations as never having made a declaration which
came into force submitting to that Court’s compulsory jurisdiction. So
treating Nicaragua as not having made a declaration in force was and is in
accordance with the law of treaties. |

That being the case, the United States request to strike the Nicaraguan
Application from the list would appear to be justified — were it not for the
following facts which did not come sufficiently to light in the course of the
oral proceedings.

The first Yearbook of the International Court of Justice, that for 1946-
1947, contains, at pages 110-112, a table entitled : “Members of the United
Nations, other States parties to the Statute and States to which the Court is
open. (An asterisk denotes a State bound by the compulsory jurisdiction
clause.)” (At p. 110 ; footnotes omitted.) A caption of the table reads :

“Deposit of declaration accepting

compulsory jurisdiction.
State. Date. Conditions.”
Nicaragua is listed thereunder, as follows :
“Nicaragua 24 IX 1929! Unconditional”

Footnote 1 reads: “Declaration made under Article 36 of the Statute of the
Permanent Court and deemed to be still in force (Article 36, 5, of Statute of
the present Court).” (bid, p. 111.)

Moreover, that Yearbook contains a section entitled: “Communications
and declarations of States which are still bound by their adherence to the
Optional Clause of the Statute of the Permanent Court of International
Justice” (ibid. p. 207; footnote omitted). Among the declarations of such
States which are then set out in full is that of Nicaragua :

“Nicaragua !.

Au nom de la République de Nicaragua, je déclare reconnaître
comme obligatoire et sans condition la juridiction de la Cour perma-
nente de Justice internationale.

Genève, le 24 septembre 1929
(Signed) T. F. MEDINA.”
Footnote 1 reads:

“According to a telegram dated November 29th, 1939, addressed to

36
202 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

the League of Nations, Nicaragua had ratified the Protocol of Sig-
nature of the Statute of the Permanent Court of International Justice
(December 16th, 1920), and the instrument of ratification was to
follow. Notification concerning the deposit of the said instrument has
not, however, been received in the Registry.”

Furthermore, on page 221 of the same Yearbook, there appears still
another compendium of the texts of adherences to the compulsory juris-
diction, entitled : “List of States which have recognized the compulsory
jurisdiction of the International Court of Justice or which are still bound
by their acceptance of the Optional Clause of the Statute of the Permanent
Court of International Justice (Article 36 of the Statute of the Interna-
tional Court of Justice).” Nicaragua is among the States which are listed as
unconditionally bound. The date of signature of “24 IX 29” is the date
given for signature of the Optional Clause ; the column entitled “Date of
deposit of ratification” is left blank. That column appears to relate to the
date of deposit of ratification of the declarations and not of the Protocol of
Signature of the Statute.

Finally, the Secretary-General of the United Nations has published
annually since 1949 a volume initially entitled : Signatures, Ratifications,
Acceptances, Accessions, etc., concerning the Multilateral Conventions and
Agreements in respect of which the Secretary-General acts as Depositary.
That compendium for 1949 contains, at page 18, a list entitled, “States
Whose Declarations Were Made Under Article 36 of the Statute of the
Permanent Court of International Justice and Deemed to Be Still in
Force”. Among the States so listed is Nicaragua. The data is stated to be
derived from the Yearbook of the Court for 1947-1948.

The facts which flow from the foregoing may be summarized in this
way : (a) the Registry of the Permanent Court and the Secretariat of the
League of Nations did not, as long as those institutions were in existence,
treat Nicaragua as party to the Statute, with the official consequence that
its declaration accepting the Court’s compulsory jurisdiction never came
into force ; (b) the Registry of the International Court of Justice and the
Secretariat of the United Nations from the outset of the life of the Court
and the Organization did treat Nicaragua, which became automatically
party to the Statute as an original Member of the United Nations, as a State
bound to this Court’s compulsory jurisdiction by reason of its 1929 decla-
ration being deemed to be still in force.

How is it that such opposite conclusions could have been reached,
back-to-back as it were ?

A definitive conclusion of law on the foregoing facts must await the
judgment of the Court in the next phase of the proceedings. But it would
appear that the Registry of this Court and the Secretary-General may well
have taken the position that the declaration of Nicaragua of 1929 accepting
the Permanent Court’s compulsory jurisdiction, while never perfected,

37
203 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

remained in an imperfect but not invalid state ; it could have been brought
into force at any time during the life of the Permanent Court by trans-
mission to the Secretary-General of the League of the instrument of
ratification ; but it was not brought into force until Nicaragua ratified the
Charter of the United Nations and the Statute of this Court which is an
integral part of that Charter. Once Nicaragua took that step, its declaration
made under Article 36 of the Statute of the Permanent Court and which —
by the terms of that declaration alone — is “still in force shall be deemed . . .
to be” an acceptance “of the compulsory jurisdiction of the International
Court of Justice for the period” which it still has to run (Article 36,
paragraph 5, of the Statute).

It may be objected that what never came into force cannot be still in
force and that, accordingly, Nicaragua’s ratification of the Charter could
not have given life to a declaration which had never been brought into force
under the League. But the contrary position may find some support in the
French text of Article 36, paragraph 5 :

“Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est pas
encore expirée seront considérées, dans les rapports entre parties au
présent Statut, comme comportant acceptation de la juridiction obli-
gatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes.”
(Emphasis supplied.)

It will be observed that the French text does not speak of declarations
“which are still in force” but declarations “for a duration which has not yet
expired”. This position arguably also finds support in the essential rea-
soning of the joint dissenting opinion of Judges Sir Hersch Lauterpacht,
Wellington Koo and Sir Percy Spender in the case concerning the Aerial
Incident of 27 July 1955 (Israel v. Bulgaria), Judgment (I.C.J. Reports 1959,
p. 156). Furthermore, that distinguished scrutinizer of the activities of the
Permanent Court and this Court, Judge Hudson, appeared to treat Nica-
ragua’s declaration of 1929 as in force for the purposes of Article 35,
paragraph 5, of the Court’s Statute. He accordingly wrote :

“The new paragraph 5 was inserted with the purpose of preserving
some of the jurisdiction of the Permanent Court for the new Court.
For the States which had deposited ratifications on October 24, 1945,
the date on which the Statute entered into force, the provision must
operate as of that date. At that time, declarations made by the fol-
lowing States under Article 36 were in force, and ‘as between the
parties to the Statute’ the provision applies to them: Argentina, Brazil,
Denmark, Dominican Republic, Great Britain, Haiti, Iran, Luxem-
bourg, New Zealand, Nicaragua, and El Salvador.” (Manley O. Hud-

38 .
204 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

son, “The Twenty-Fourth Year of the World Court”, American Jour-
nal of International Law, Vol. 40 (1946), p. 34. See also M. O. Hudson,
“The Twenty-Fifth Year of the World Court”, ibid, Vol. 41 (1947),
p. 10.)

As the argument of the United States in this case makes clear, Judge
Hudson was fully aware of the fact of Nicaragua’s failure to ratify the
Statute of the Permanent Court, and of the legal conclusions which
authorized organs of the League of Nations and the Permanent Court drew
from that failure.

The record is confused, because the footnote setting out the fact that
notification of the deposit of Nicaragua’s instrument of ratification had
not been received, which is found at page 210 of the Court’s Yearbook
1946-1947, and which has been quoted above, is not found in subsequent
Yearbooks until the Yearbook 1955-1956, where the following footnote
appears, at page 195:

“According to a telegram dated November 29th, 1939, addressed to
the League of Nations, Nicaragua had ratified the Protocol of Sig-
nature of the Statute of the Permanent Court of International Justice
(December 16th, 1920), and the instrument of ratification was to
follow. It does not appear, however, that the instrument of ratification
was ever received by the League of Nations.”

That footnote appears in all subsequent Yearbooks to this day. Why the
footnote reappeared, and what the effect of its reappearance is or may be,
is not clear.

Nevertheless, at this juncture, the question is not whether the line of
reasoning which Judge Hudson apparently followed, and to which the
publications of the United Nations and the Court lend a substantial, but
not unambiguous, support, is correct, or whether the contrary view so
forcefully expounded by the United States Agent in the oral hearings is
correct. What is important is that the facts described above are sufficient at
this stage to provide the Court with a basis, in respect of Nicaragua’s
apparent adherence or alleged adherence to the Court’s jurisdiction, on
which the jurisdiction of the Court in this case might be founded. In view of
these facts, and of the precedents of the Court in finding a sufficient
jurisdictional basis on which to indicate provisional measures, I did not
find it possible to vote to strike the Nicaraguan Application and request for
provisional measures from the list, despite the cogency of the United States.
argument.

B. Modification or Termination of the Declarations of the
United States and Nicaragua

Among several other jurisdictional arguments advanced by United
States counsel, two stand out and merit provisional observations.

On 6 April 1984, the United States sent to the Secretary-General of the
39
205 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

United Nations a note with respect to the United States declaration of
1946 accepting the compulsory jurisdiction of the Court under the Op-
tional Clause. The note in part read :

“the aforesaid declaration shall not apply to disputes with any Central
American State or arising out of or related to events in Central
America, any of which disputes shall be settled in such manner as the
parties to them may agree.

Notwithstanding the terms of the aforesaid declaration, this pro-
viso shall take effect immediately and shall remain in force for two
years, so as to foster the continuing regional dispute settlement pro-
cess which seeks a negotiated solution to the interrelated political,
economic and security problems of Central America.”

The United States observes that Nicaragua’s Application of 9 April 1984
falls squarely within the terms of the 6 April 1984 note, since it poses a
dispute with a Central American State and arises out of or is related to
events in Central America.

Nicaragua maintains that the note is ineffective to modify or suspend
provisions of the United States 1946 declaration, since the declaration,
while not reserving a right to vary or suspend its terms, does provide that it
“shall remain in force for a period of five years and thereafter until the
expiration of six months after notice may be given to terminate this
declaration”. Nicaragua contends that, since the United States declaration
may be terminated only on six months’ notice, it may not be modified or
suspended on less notice. It argues that the law of treaties is applicable to
the United States declaration, that that law permits termination of a treaty
in accordance with the terms of that treaty, and that the only term in point
is the provision for termination on six months’ notice.

The United States countered that the United States note of 6 April 1984
is not, and does not purport to be, a termination of its 1946 declaration.
Rather, it is a modification “narrowly limited in time and geography”.
Nicaragua’s argumentation came to the claim that, since the United States
did not reserve a right to modify or suspend operation of its 1946 decla-
ration, it could not do so. The United States contended that “this argument
is simply inconsistent with the practice of States and this Court”. Citing
cases of this Court and various leading authorities, the United States
maintained that a bilateral agreement between States both of which have
filed declarations under the Optional Clause arises only on the filing of a
case between them; before that, there is no consensual bond and “hence no
obligation of the respondent to the applicant to continue the terms of its
declaration”. The United States relied on State practice, particularly
modifications of adherences to the compulsory jurisdiction of the Perma-

40
206 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

nent Court by Great Britain, the Commonwealth countries and France on
the outbreak of the Second World War expressly to exclude disputes
arising out of the war, even though the durations of those declarations had
not expired.

“If those States were entitled to determine unilaterally that a
change of circumstances had occurred and to revoke their declara-
tions contrary to the time limits specified in those declarations, surely
the United States may act similarly here.”

A second argument advanced by the United States is that, under the
governing principle of reciprocity, the United States could be bound by its
six-month notice proviso in relation to Nicaragua if Nicaragua had a
similar or greater notice period in its declaration. Nicaragua — on the
assumption that its declaration is valid at all — in 1929 accepted the
jurisdiction of the Permanent Court unconditionally. But surely, the Uni-
ted States argued, “such an unconditional acceptance was not intended to
bind a State in perpetuo”. State practice — and the United States cited
examples of termination or modification of unconditional acceptances by
Paraguay and El Salvador — confirms that conclusion, as do the opinions
of leading authorities. Thus purportedly “unconditional” acceptances
such as Nicaragua’s in 1929 “are, in fact, denounceable”. Since, in this
case, Nicaragua’s purported declaration was and is immediately termin-
able, the United States equally was entitled to introduce a temporal quali-
fication into its declaration with immediate effect, in accordance with the
principle of reciprocity.

The response of Nicaraguan counsel to the foregoing contentions was
that, if a declaration is made unconditionally and there is no reference to
termination, the presumption is that it cannot be denounced except in
accordance with the principles of the law of treaties.

In my provisional view, and subject to the pleadings of the Parties in the
next phase of the proceedings, both of the jurisdictional arguments
advanced by the United States which have been summarized in this section
of this opinion are so substantial as to require the most searching analysis
of the Court.

Nevertheless, I have not found it possible to conclude that, on either
ground or on the basis of the several other jurisdictional arguments of the
United States, the jurisdictional provisions invoked by Nicaragua do not,
prima facie, afford a basis on which the jurisdiction of the Court might be
founded.

It is beyond dispute that the Court may not indicate provisional mea-
sures under its Statute where it has no jurisdiction over the merits of the
case. Equally, however, considerations of urgency do not or may not
permit the Court to establish its jurisdiction definitively before it issues an
order of interim protection. Thus the Court has built a body of precedent
which affords it the authority to indicate provisional measures if the

41
207 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. SCHWEBEL)

jurisdiction which has been pleaded appears, prima facie, to afford a basis
on which the Court’s jurisdiction might be founded. Whether “might”
means “possibly might” or “might well” or “might probably” is a question
of some controversy. The nub of the matter appears to be that, while in
deciding whether it has jurisdiction on the merits, the Court gives the
defendant the benefit of the doubt, in deciding whether it has jurisdiction
to indicate provisional measures, the Court gives the applicant the benefit
of the doubt. In the present case, the Court, in my view, has given the
applicant the benefit of a great many doubts.

The result is that States which have, by one route or another, submitted
to the Court’s compulsory jurisdiction in advance of a particular dispute,
run the risk of being the object of an order indicating provisional measures
even though (as in the Anglo-Iranian Oil Co. case) the Court may even-
tually conclude that jurisdiction on the merits is lacking. Thus the tactical
disadvantage which the minority of States which has adhered to the
Optional Clause generally suffers, as compared with that majority which
has not submitted declarations under the Optional Clause at all, may be
markedly greater than was conceived at the time declarations were sub-
mitted or has been perceived since.

A ready solution to this problem which comports with the maintenance
of the Court’s jurisdiction is not obvious. But one step which the Court
itself can take is to ensure that the parties, at the stage of argument on
provisional measures, are afforded the time required to prepare to argue
issues of jurisdiction in depth. A second step is to ensure that the Court
itself is afforded the requisite time to deliberate issues of jurisdiction in
depth and to formulate its order in accordance with its internal judicial
practice.

(Signed) Stephen M. SCHWEBEL.

42
